Dodge, J.
The first ground urged for dismissal could he met by imposition of terms, since the record has now been filed; but the second ground of motion seems to us insuperable. Sec. 3065, Stats.^898, provides:
“An undertaking upon an appeal shall be of no effect unless it shall be accompanied by the affidavit of the sureties, in which each surety shall state that he is worth a -certain sum mentioned, . . . and- which sums so sworn to shall, in the aggregate, be double the amount specified in said undertaking.”
The amount specified in the undertaking is the aggregate of $250 limitation on costs and damages upon appeal and the face of the $394 judgment in the court below, or $644. The aggregate worth of the two sureties, according to their affidavits, is $788, which falls far short of double the amount specified in the undertaking. For this reason the appeal must be dismissed.
By the Court. — So ordered.